Title: From Benjamin Franklin to Lancelot Cowper, 13 March 1772
From: Franklin, Benjamin
To: Cowper, Lancelot


Sir
Cravenstreet London, March the 13th. 1772.
I was favoured by your Forwarding a Letter to me the 7th of last Month, which came in Capt. Spain, with a small Box; and you were so good as to say, the Box too should be forwarded when landed; but it is not yet come to hand. If it has been sent, I beg to know by what Conveyance, that I may enquire for it. If not I must request you would forward it by the first Opportunity, as it contains Seeds, and the Season is come for planting them. Whatever Charges there may be upon it, I shall readily pay to your Order. Being Sir, Your obliged humble Servant
B Franklin
 
Endorsed: B Franklen March 13th: 1772
Notation: To Lancelot Cowper
